I concur in the dissents of Judges Mitchell and Blake. In the majority opinion (In re Bruener, 159 Wash. 504, 294 P. 254), reciting that the petitioner merited permanent disbarment, we said:
"To hold that the acts of respondent constituted a mere indiscretion — and such would in effect be the holding if less than disbarment, as recommended by the board, be imposed — would be a palliation of respondent's offense."
We now recede from that position, and hold, in effect, as argued in one of the dissenting opinions (159 Wash. 513-514) that, as respondent *Page 172 
". . . is a trained, well educated and, generally speaking, a cultured man, who must from his very nature keenly appreciate the enormity of his offense, and with his mentality, he will, through what has already occurred and the publicity attendant thereon, have learned the lesson which he needed,"
his great value to the courts, to the profession, and to the public, is such, despite the enormity of his offense, that the bench, the bar, and the public, should not be deprived of the value of respondent's training, education and culture; that is, if sufficiently talented, one should suffer a less drastic penalty than one not possessed of equal ability, in view of the fact that the cultured man would suffer mental torture to a degree of which his less richly endowed brother would be incapable. The gifted lawyer is now assured that he need have no apprehension that any penalty other than temporary suspension and the attendant publicity will be exacted for his disregard of the laws of God and man; that the greater his training, education and culture, the less severe the penalty.
That is not my conception of the criterion by which we should determine the punishment for defiance of rules, customs, conventions and laws. I can not agree that the penalty should be less harsh because of the offender's exceptional training, education and culture; rather, they more strongly accentuate the enormity of the offense, and such an offender should be held to greater responsibility than one of more limited mental endowment and opportunities. One's responsibility should be measured by the opportunities which he has had of knowing better or worse.
I am of the view that the condonation of respondent's conduct is another step toward rendering powerless the administration of justice. *Page 173